MEMORANDUM **
Javier Cornejo Flores, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for suspension of deportation. We dismiss the petition for review.
Contrary to Cornejo Flores’ contention, the BIA affirmed the IJ’s conclusion that Cornejo Flores lacks good moral character based on discretionary factors. We lack jurisdiction to review the agency’s discretionary determination that Cornejo Flores failed to demonstrate good moral character for purposes of suspension of deportation. See Kalaw v. INS, 133 F.3d 1147, 1151-52 (9th Cir.1997).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.